EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with theAnnual Report of Smart Online, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Robert M. Brinson, Jr., Chief Executive Officer, certifies, pursuant to 18 U.S.C. Section 1350, to my knowledge, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Robert M. Brinson, Jr. Robert M Brinson, Jr. Chief Executive Officer April 1, 2013
